      Case 2:20-cv-00726-KJM-DB Document 5 Filed 08/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KANE MICHAEL THOMPSON,                             No. 2:20-cv-0726 DB P
12                       Petitioner,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    M.E. SPEARMAN,
15                       Respondent.
16

17          By an order issued April 13, 2020, petitioner was directed to file an in forma pauperis

18   affidavit or to pay the appropriate filing fee within thirty days. (ECF No. 3). At that time, he was

19   warned that failure to comply with the order would result in a recommendation that this action be

20   dismissed. (See ECF No. 3 at 1). The thirty-day period has now expired, and petitioner has

21   neither paid the filing fee nor filed an affidavit in support of his request to proceed in forma

22   pauperis.

23          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a

24   District Court Judge to this action.

25          IT IS FURTHER RECOMMENDED that this action be DISMISSED without prejudice.

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

28   being served with these findings and recommendations, petitioner may file written objections
                                                        1
      Case 2:20-cv-00726-KJM-DB Document 5 Filed 08/24/20 Page 2 of 2

 1   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

 2   and Recommendations.” Petitioner is advised that failure to file objections within the specified

 3   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 4   (9th Cir. 1991).

 5   Dated: August 21, 2020

 6

 7

 8

 9   DLB:13
     DB/ORDERS/ORDERS.PRISONER.HABEAS/thom0726.fpf.hab
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
